Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 1 of 6
Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 2 of 6
Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 3 of 6
Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 4 of 6
Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 5 of 6
Case 18-35098-JKS   Doc 53-2 Filed 07/01/20 Entered 07/01/20 16:43:59   Desc
                           Exhibit A Page 6 of 6
